The court is of opinion that the demurrer should be overruled. While the bill shows that the complainant was negligent in not bringing to the attention of the court rendering the judgment, on which the execution is sought to be enjoined, the fact of the attachment of the fund in his hands, it was not a negligence injurious to the respondent. The equity of the bill appears in the payment of the respondent's debt by the complainant, on execution against him as garnishee, and the receipt by the respondent of a part of the money so paid. These allegations, if proved, would amount to a satisfaction of the respondent's judgment against the complainant, in whole or in part, and hence are sufficient ground for relief.